Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00505-CV

       IN RE SOUTHEAST SNF, LLC d/b/a South East Nursing & Rehabilitation Center

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 10, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 12, 2020, relator filed a petition for writ of mandamus. On November 6, 2020,

the real party in interest filed a response. On November 24, 2020, the relator filed a reply. After

considering the petition, the record, the response filed by the real party in interest, and the reply

filed by relator, this court concludes relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
  This proceeding arises out of Cause No. 2019-CI-22992, styled Villamar Ellison, individually and on behalf of the
Estate of Olivia Ramirez, Deceased v. Southeast SNF, LLC d/b/a Southeast Nursing & Rehabilitation Center, pending
in the 285th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.